      Case 2:06-cr-20021-KHV-JPO Document 781 Filed 01/13/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                     )
                                              )
                           Plaintiff,         )                     CRIMINAL ACTION
v.                                            )
                                              )                     No. 06-20021-01-KHV
HECTOR MOREIRA,                               )
                                              )
                           Defendant.         )
______________________________________________)

                                  MEMORANDUM AND ORDER

       On October 5, 2007, the Court sentenced defendant to life in prison. On November 25,

2020, the Court dismissed Movant Hector Moreira’s Emergency Pro Se Motion For A Reduction

Of His Term Of Imprisonment Pursuant To Title 18 U.S.C. § 3582(c)(1)(A) (Doc. #767), which

sought compassionate release. See Memorandum And Order (Doc. #775). Defendant appealed.

This matter is before the Court on Hector Moreira’s Pro Se Motion For Leave To Proceed In Forma

Pauperis While On Appeal (Doc. #779) filed January 4, 2021, which the Court construes as a

motion to proceed on appeal without prepayment of fees. Because the Court previously appointed

counsel for defendant under 18 U.S.C. § 3006A, he may appeal without prepayment of fees and

costs or security therefor and without filing the affidavit required by Section 1915(a) of Title 28.

See Fed. R. App. P. 24(a)(3); 18 U.S.C. § 3006A(d)(7).1

           IT IS THEREFORE ORDERED that Hector Moreira’s Pro Se Motion For Leave To

Proceed In Forma Pauperis While On Appeal (Doc. #779) filed January 4, 2021, which the Court

construes as a motion to proceed on appeal without prepayment of fees, is OVERRULED as


       1
                Under Rule 24(a)(3), defendant is permitted to proceed in forma pauperis without
further authorization unless the Court certifies that the appeal is not taken in good faith or finds
that the party is not otherwise entitled to proceed in forma pauperis. Defendant’s appeal appears
to be in good faith.
      Case 2:06-cr-20021-KHV-JPO Document 781 Filed 01/13/21 Page 2 of 2




moot. Pursuant to Fed. R. App. P. 24(a)(3) and 18 U.S.C. § 3006A(d)(7), defendant may proceed

on appeal without prepayment of fees. The Clerk is directed to forward a copy of this order to

the Clerk of the Tenth Circuit.

       Dated this 13th day of January, 2021 at Kansas City, Kansas.

                                                     s/ Kathryn H. Vratil
                                                     KATHRYN H. VRATIL
                                                     United States District Judge




                                              -2-
